Citation Nr: 1701010	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-operative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

In a June 2015 Remand, the Board remanded the claim, in part, for a clarifying opinion.  The VA examiner was requested to provide an opinion addressing whether the enlarged prostate without nodules found on inservice examination in May 1987 was indicative of the onset of prostate cancer.  The examiner was further requested to indicate (1) whether the Veteran has or had a benign hypertrophic prostate condition during the appeal period; (2) whether the Veteran's March 2012 bladder neck incision surgery was for the treatment of that disorder; and if so, (3) whether that disorder was related to his enlarged prostate as noted during a May 1987 inservice examination.  

In an October 2015 opinion, the VA examiner stated, "[i]t is my professional medical opinion that enlarged prostate without nodules found on inservice examination in May 1987 was as less as likely as not (less than 50/50 probability) indicative of the onset of prostate cancer and rather indicative of BPH [Benign Prostatic Hyperplasia]."  The VA examiner stated that the Veteran's service treatment records indicated a 1988 physical evaluation exam noted "normal prostate."  The examiner stated 

The Veteran was diagnosed with prostate cancer in 2010 based on his [physical examination], [prostate specific antigen] level and [biopsy] results.  Furthermore it is to be noted that transurethral resection of the prostate and bladder neck incision was related to his enlarged prostate as noted during a May 1987 inservice examination. 

The Board finds that the October 2015 opinion is inadequate.  The VA examiner did not provide a rationale for the opinion that the enlarged prostate was "less likely as not" indicative of the onset of prostate cancer.  The VA examiner also did not address whether the Veteran has or had a benign hypertrophic prostate disorder during the appeal period, as requested in the remand, or provide a rationale for the opinion that the transurethral resection incision was related to his enlarged prostate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See also Stefl v. Nicholson, 21 Vet. App. 120, 124-5 (2007) (finding that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded for a new VA opinion.

The most recent VA treatment records for the Veteran in the file are from June 2013.  The Veteran's VA treatment records from June 2013 to present must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file VA treatment records from June 2013 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who provided the October 2015 opinion.  If the VA examiner is unavailable, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion concerning the relationship between all of the Veteran's current residuals of post-operative prostate cancer and his military service.  In particular, the examiner must fully address whether the enlarged prostate without nodules found on inservice examination in May 1987 was indicative of the onset of prostate cancer.

The Board also requires clarification with a rationale as to (1) whether the Veteran has or had a benign hypertrophic prostate condition during the appeal period; (2) whether the prostate and bladder neck incision surgery and benign hypertrophic disorder is related to his enlarged prostate.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary by the examiner providing the opinion, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




